PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/772,168
Filing Date: 30 Apr 2018
Appellant(s): CHOI et al.



__________________
YOON S. HAM
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/12/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims
Claim 1, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal (US-20160095120) in further view of Xu (US-20150092703).
As to claim 1, 12: Gaal teaches a radio signal transmission apparatus for using a licensed band of mobile communication signal having a first maximum frequency bandwidth (licensed, LTE) and an unlicensed band of a wireless fidelity (WiFi) signal having a second maximum frequency bandwidth (unlicensed, WIFI), the radio signal transmission apparatus comprising: a channel selection unit configured to select, from a plurality of channels in the unlicensed band (WiFi), M (a natural number) channels that compose at least a part of the first maximum frequency bandwidth ([0121, 143]: use CCA to determine whether a channel of the unlicensed spectrum is available to be used by the licensed network); an available channel determination unit configured ([0121, 143]: use CCA to determine whether a channel of the unlicensed spectrum is available); and a radio signal transmission unit configured to transmit the mobile communication signal  to a radio signal reception apparatus by using the at least one channel of the unlicensed band when the at least one channel is being occupied by neither the mobile communication signal nor the WiFi signal ([0121, 143]: transmit if channel of unlicensed spectrum is available), wherein the first maximum frequency bandwidth is wider than or equal to the second maximum frequency bandwidth (wherein examiner takes official notice that LTE has a wider bandwidth than WIFI; US-20110007695 [0024]: LTE supports 60 mhz bw; US-20070280156 at [0010, 44]: wifi 20 mhz bw), wherein the selected M channels are … in the unlicensed band ([0121, 143]: unlicensed).
Gaal may not explicitly teach consecutive.  However, Xu teaches consecutive (fig.5, [0074]: select multiple adjacent carriers) (see also US-20170238319 [0036]: select multiple carries out of adjacent frequency bands; US-20150264688 [0024]: aggregate adjacent channels).
Thus, it would have been obvious to one of ordinary skill in the art to implement adjacent channels selected, taught by Xu, into LTE / WIFI, taught by Gaal, in order to combine licensed and unlicensed spectrum to make efficient use of frequency resources. In addition it would have been obvious to combine Xu and Gaal in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

	Dependent Claims
Claim 2, 6, 7, 8, 9, 11, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal (US-20160095120) in further view of Xu (US-20150092703).
As to claim 2: Gaal teaches the radio signal transmission apparatus of claim 1, wherein the mobile communications signal is a fourth generation mobile communication signal or a fifth generation mobile communication signal ([0121, 143, 303]: licensed band, LTE).

As to claim 6, 13: Gaal teaches the radio signal transmission apparatus of claim 1, 12, wherein when the at least on channel is determined as being occupied by the mobile communication signal or the WiFi signal, the available channel determination unit is configured to determine whether the at least one channel is being occupied by the first radio signal or the second radio signal after a preset available channel determination period has elapsed ([0121]: CCA procedure may be performed again at a later time). 

As to claim 7, 14: Gaal teaches the radio signal transmission apparatus of claim 1, 13, wherein when the mobile communication signal is to use the same channel as used for transmitting the first radio signal, the available channel determination unit is configured to determine whether the at least one channel is in use by the mobile ([0121]: CCA procedure may be performed again at a later time).

As to claim 8: Gaal teaches the radio signal transmission apparatus of claim 1, further comprising: a radio resource scheduling unit configured to schedule a resource block based on states of a plurality of channels of the licensed band or the plurality of channels of the unlicensed band ([0121, 143]: use CCA to determine whether a channel of the unlicensed spectrum is available).

As to claim 9: Gaal teaches the radio signal transmission apparatus of claim 8, wherein when the mobile communication signal is to successively use the same channel as used for transmission of the first radio signal ([0121]: CCA may be performed again at a later time), the available channel determination unit is configured to inform the radio resource scheduling unit of the state of the at least one channel ([0121, 143]: use CCA to determine whether a channel of the unlicensed spectrum is available).

As to claim 11: Gaal teaches the radio signal transmission apparatus of claim 1, wherein the radio signal transmission unit is configured to transmit the mobile communication signal to the radio signal reception apparatus by using the licensed band and a subcarrier of the at least one channel ([0121, 143]: transmit LTE signal, i.e. licensed band, if channel of unlicensed spectrum is available).

As to claim 15: Gaal teaches the method of claim 13, further comprising: when the at least one channel is being occupied by neither the mobile communication signal nor the WiFi signal, transmitting the mobile communication signal to the radio signal reception apparatus by using the mobile communication signal or the at least one channel ([0121, 143]: transmit if channel of unlicensed spectrum is available).



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal (US-20160095120), Xu (US-20150092703) in further view of Kwon (US-20070280156).
As to claim 3: Gaal teaches the radio signal transmission apparatus of claim 1.
Gaal may not explicitly teach wherein the second maximum frequency bandwidth is 20 megahertz (MHz), the unlicensed band is 5 gigahertz band (GHz), and the WiFi signal is transmitted in the unlicensed band by a Carrier Sense Multiple Access (CSMA) method.  However, Kwon teaches wherein the second maximum frequency bandwidth is 20 megahertz (MHz), the unlicensed band is 5 gigahertz band (GHz), and the WiFi signal is transmitted in the unlicensed band by a Carrier Sense Multiple Access (CSMA) method ([0010, 0044]).
Thus, it would have been obvious to one of ordinary skill in the art to implement 20 MHz bandwidth in the 5 GHz band, taught by Kwon, into the LTE / WIFI system, taught by Gaal, in order to conform to predefined protocols. In addition it would have been obvious to combine Gaal and Kwon in a known manner to obtain predictable .

Claim 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal (US-20160095120), Xu (US-20150092703) in further view of Luo (US-20150071220).
As to claim 5: Gaal teaches the radio signal transmission apparatus of claim 4.
Gaal may not explicitly teach wherein the available channel determination unit is configured to determine concurrently whether the M channels are being occupied by the mobile communication signal or the WiFi signal, and the radio signal transmission unit is configured to transmit the mobile communication signal to the radio signal reception apparatus by carrier aggregation of the licensed band and the M channels, when the M channels are being occupied by neither the mobile communication signal nor the WiFi signal.  However, Luo teaches wherein the available channel determination unit is configured to determine concurrently whether the M channels are being occupied by the mobile communication signal or the WiFi signal ([0085]: concurrent LTE over licensed and unlicensed), and the radio signal transmission unit is configured to transmit the mobile communication signal to the radio signal reception apparatus by carrier aggregation of the licensed band and the M channels, when the M channels are being occupied by neither the mobile communication signal nor the WiFi signal (fig.3, [0065, 74, 82, 85, 91, 105]: carrier aggregation).


As to claim 10: Gaal teaches the radio signal transmission apparatus of claim 1.
Gaal may not explicitly teach wherein the radio signal transmission unit is configured to transmit the mobile communication signal to the radio signal reception apparatus by carrier aggregation of the licensed band or the at least one channel.  However, Luo teaches wherein the radio signal transmission unit is configured to transmit the mobile communication signal to the radio signal reception apparatus by carrier aggregation of the licensed band or the at least one channel (fig.3, [0065, 74, 82, 85, 91, 105]: carrier aggregation).
Thus, it would have been obvious to one of ordinary skill in the art to implement carrier aggregation, taught by Luo, into LTE / WIFI, taught by Gaal, in order to combine licensed and unlicensed spectrum to make efficient use of frequency resources. In addition it would have been obvious to combine Luo and Gaal in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.


 (2) Response to Argument

On p.8-10, the appellant argues that the prior art fails to teach that the M channels are consecutive in the unlicensed band.  Appellant argues that Xu teaches the consecutive bands for the LTE-Advanced enabled wireless communications.  The examiner respectfully disagrees.
Primary reference Gaal already teaches every single limitation of the independent claims including “unlicensed carriers.”  The only word that Gaal does not expressly state is “consecutive.”  This concept of “M channels are consecutive” is not novel as the concept of channels being “consecutive” or being grouped or next to each other.  The selection of “consecutive” carriers is RAT (radio access technology) independent and may be implemented in AM/FM, CDMA/GSM, HSDPA, LTE, 4G, 5G, WIFI, WiMax, Television, Satellite communications or any other RAT that makes use of wireless frequencies.  Xu teaches at [0074] consecutive carries being selected and this selection of “consecutive” carriers, whether in a licensed or unlicensed band, would have been obvious to one of ordinary skill in the art.  This adequately reads upon the limitations of the independent claims.  The selection of carriers that are grouped, adjacent, or consecutive is not novel in any field or art and does not merit placing the claims in condition for allowance.  The claims remain unpatentable.

On p.9, second paragraph, the appellant argues that Xu serves a single LTE-Advanced UE.  The examiner respectfully disagrees.


The appellant’s second, third, and fourth arguments on p.11-12 are sufficiently addressed by the examiner’s above rebuttal.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW C OH/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466               
                                                                                                                                                                                         /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.